Citation Nr: 0639836	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  05-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veterans' death.



ATTORNEY FOR THE BOARD

Joseph Horrigan, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to March 
1944 and from June 1944 to August 1945.  The appellant is the 
veteran's son. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila. 


FINDINGS OF FACT

1. The death certificate shows that the veteran died in 
September 1951 from cancer of the throat.

2. During his lifetime, the veteran did not have an 
adjudicated service-connected disability.

3. There is no medical evidence that cancer of the throat 
that caused the veteran's death had onset in service or was 
manifested to a compensable degree within one year of 
service, or was otherwise caused by an injury, disease, or 
event of service origin.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the cause of the veteran's death, and 
service connection for cancer of the throat, the cause of 
death, can not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006). 

        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in September 2004.  The appellant was notified of the 
evidence needed to substantiate the claim of service 
connection for the cause of the veteran's death, namely, 
evidence that the veteran died of a service-related injury or 
disease.  The appellant was also notified that VA would 
obtain service records, VA records, and records from other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtaining private medical records 
on his behalf, and that he should provide any evidence in his 
possession that pertained to the claim.

As for the content of the notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice), of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice), and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the elements of the claim, 
except for the degree of disability and the effective date 
provision). 

To the extent that the VCAA notice did not include the degree 
of disability or the provision for the effective date, the 
notice was deficient, but since the Board is denying the 
claim, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant with respect to any such defect in the VCAA 
notice required under Dingess.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In April 2005, the appellant stated 
that he had no further evidence to submit.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, no further assistance to the 
appellant is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Principles 

For a grant of service connection for the cause of the 
veteran's death, it must be shown that a service-connected 
disability caused death. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  A service-connected 
disability will be considered as the principal cause of death 
when such disability was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death is inherently one not related to the principal 
cause, but it contributed substantially or materially to 
cause death.  38 C.F.R. § 3.312.

A disability may be service-connected if it results from an 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Cancer manifested to a compensable degree 
within one year after service discharge may be presumptively 
service-connected.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection is prohibited for death on the basis that 
death resulted from disease or injury attributable to the use 
of tobacco products during a veteran's active service for 
claims filed after June 9, 1998.  38 U.S.C.A. § 1103(a); 38 
C.F.R. § 3.300(a). 

Factual Background 

A copy of the death certificate discloses that the veteran 
died in September 1951, and the cause of death was cancer of 
the throat. 

During his lifetime, the veteran did not have an adjudicated 
service-connected disability.

The appellant filed the current claim in 2004. 

In an affidavit, dated in June 1947, the veteran stated that 
he did not incur any wounds or illnesses during World War II. 

In a joint affidavit, dated in October 2004, two individuals 
stated that they knew the physician, now deceased, who 
certified that the veteran's fatal cancer of the throat was 
due to smoking cigarettes provided to the veteran by the US 
Armed Forces. 

Analysis

Since the veteran had no adjudicated service-connected 
disability at the time of his death, the Board will 
considered whether service connection is warranted for cancer 
of the throat that was identified on the death certificate as 
having caused the veteran's death.

Although the service medical records are not available, there 
is also no medical evidence from any other source that 
documents the presence of cancer contemporaneous with service 
or that cancer was manifested within the one-year period 
following separation from service.  Rather, the record shows 
that a cancer of the throat was first documented in 1951 on 
the death certificate, more than 6 years after the veteran's 
period of service.  For these reasons, there is no factual 
basis to relate cancer of the throat directly to service or 
to service by the one-year presumption for cancer. 

The appellant contends that the veteran's fatal cancer was 
related to cigarette smoking during service.  The law cited 
above prohibits service connection for death on the basis 
that death resulted from disease attributable to the use of 
tobacco products during a veteran's active service for claims 
filed after June 9, 1998.  Since the appellant did not file 
his current claim until 2004, it is clear under the law that 
any connection between cigarette smoking during service and 
the veteran's fatal cancer may not provide a basis for a 
grant of service connection for the cause of the veteran's 
death.  

As the preponderance of the evidence is against the claim 
that the veteran's fatal cancer had onset in service or was 
manifested to a compensable degree within the presumptive 
period or were otherwise causally linked to an injury or 
disease of service origin, service connection for the cause 
of the veteran's death is not established.

Although the RO determined that the appellant, the veteran's 
adult son, was not a child for VA purposes, the Board does 
not reach the question of whether the appellant would be 
entitled to VA benefits as the veteran's surviving child 
because the appellant did not appeal the RO's adverse 
determination. 


ORDER

Service connection for the cause of the veterans' death is 
denied.  




____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


